Citation Nr: 1621949	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  07-20 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of compensation benefits for the period of December 1996 to March 1997. 

2.  Entitlement to waiver of recovery of an overpayment of compensation benefits for the period of January 2005 to March 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Women's Army Corps from December 1973 to August 1974, and with the United States Air Force from September 1974 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 decision by the Committee on Waivers (COW) at the Phoenix, Arizona, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied waiver of recovery of an overpayment in the total amount of $10,537.00, covering the periods of December 1996 to April 2004.  

Initially, the Veteran was informed that the amount of the debt was $29,227.00.  The RO then realized that an incorrect compensation amount had been used to calculate the overpayment amount, and the debt was recalculated as $10,537.00, covering the period of December 1996 to April 2004.  The Veteran appealed this determination, and in the course of that appeal the RO received additional information regarding the periods of the Veteran's marriages.  The RO then recalculated the amount of the debt based on the new information, and informed the Veteran that the overpayment amount was $4,868.00, covering the periods of December 1996 to March 2000 and January 2005 to April 2005.  It is this final amount and periods which are currently before the Board.  

The Veteran and her spouse testified at a hearing held at the RO before a Decision Review Officer (DRO) in September 2006.  The Veteran testified at an August 2009 hearing held before a Veterans Law Judge (VLJ) at the RO.  Transcripts of both these hearings are associated with the electronic file. 

The issues have been recharacterized to more accurately reflect the evidence of record and the contentions of the Veteran.  The dates have been adjusted to reflect the months in which the RO determined the Veteran was overpaid.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2009, the Veteran testified at a hearing before a Veterans Law Judge who has since retired from the Board.  The Veteran was notified that the Veterans Law Judge who conducted the August 2009 hearing was no longer employed at the Board, and she was offered the opportunity to testify at another hearing before a Veterans Law Judge of the Board who would adjudicate her claims.  See the February 2016 letter.  The Veteran returned a form requesting a hearing at the RO before the Board.  See the March 2016 letter.  Therefore, the case must be remanded to schedule the requested hearing, as scheduling of travel board hearings is done by the RO.  38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing at the RO before a Veterans Law Judge at the next available opportunity.  Notify the Veteran and her representative of the date, time, and location of this additional hearing, and associate copy of this letter in the electronic file.  Once she has been afforded this requested hearing, or in the event that she withdraws her hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




